 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ROSS PEARSON
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 1:19-CR-205-LJO-SKO
12                                Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                         v.                           FINDINGS AND ORDER
14   MICHAEL DAVID SHAFER,                              DATE: January 6, 2020
                                                        TIME: 1:00 p.m.
15                               Defendant.             COURT: Hon. Sheila K. Oberto
16

17                                              STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.     By previous order, this matter was set for status on January 6, 2020.

21          2.     By this stipulation, defendant now moves to continue the status conference until March

22 30, 2020, and to exclude time between January 6, 2020, and March 30, 2020, under Local Code T4.

23          3.     The parties agree and stipulate, and request that the Court find the following:

24                 a)      The government has represented that the discovery associated with this case

25          includes over 7,000 pages of police reports, FBI serials, wiretap documents, intercepted calls and

26          text messages, photographs, and other media. This discovery has been either produced directly

27          to counsel and/or made available for inspection and copying.

28                 b)      Counsel for defendant desires additional time to consult with his client, review the


      STIPULATION REGARDING EXCLUDABLE TIME             1
30    PERIODS UNDER SPEEDY TRIAL ACT
 1          charges and discovery, conduct investigation, and discuss a potential resolution with his client

 2          and the government.

 3                 c)      Counsel for defendant believes that failure to grant the above-requested

 4          continuance would deny him/her the reasonable time necessary for effective preparation, taking

 5          into account the exercise of due diligence.

 6                 d)      The government does not object to the continuance.

 7                 e)      Based on the above-stated findings, the ends of justice served by continuing the

 8          case as requested outweigh the interest of the public and the defendant in a trial within the

 9          original date prescribed by the Speedy Trial Act.

10                 f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

11          et seq., within which trial must commence, the time period of January 6, 2020 to March 30,

12          2020, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

13          T4] because it results from a continuance granted by the Court at defendant’s request on the basis

14          of the Court’s finding that the ends of justice served by taking such action outweigh the best

15          interest of the public and the defendant in a speedy trial.

16          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

17 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

18 must commence.

19          IT IS SO STIPULATED.

20
21
      Dated: January 2, 2020                                  MCGREGOR W. SCOTT
22                                                            United States Attorney
23
                                                              /s/ ROSS PEARSON
24                                                            ROSS PEARSON
                                                              Assistant United States Attorney
25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME               2
30    PERIODS UNDER SPEEDY TRIAL ACT
      Dated: January 2, 2020                        /s/ ROGER WILSON
 1                                                  ROGER WILSON
                                                    Counsel for Defendant
 2
                                                    MICHAEL DAVID SHAFER
 3                                                  (authorized by email on January
                                                    2, 2020)
 4

 5

 6
                                              ORDER
 7

 8 IT IS SO ORDERED.

 9
     Dated:   January 2, 2020                           /s/   Sheila K. Oberto        .
10                                            UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME     3
30    PERIODS UNDER SPEEDY TRIAL ACT
